Citation Nr: 0604911	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 15, 1983 to July 
24, 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Reno, 
Nevada Regional Office (RO), which denied entitlement to 
service connection for a back disability as secondary to 
service-connected degenerative arthritis of the left hip.  
This case also comes to the Board on appeal from a May 2003 
RO rating decision, which denied entitlement to service 
connection for sleep apnea as secondary to service-connected 
orthopedic disabilities.

This case was previously before the Board in August 2003.  
The issues properly on appeal at that time consisted of 
entitlement to secondary service connection for a back 
disability and entitlement to increased ratings for 
degenerative joint disease of the left hip and residuals of a 
left distal fibula fracture.  The Board remanded those issues 
for additional evidentiary development.  Thereafter, 
jurisdiction over the veteran's claims folder was transferred 
to the RO in Wichita, Kansas.

In January 2005, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned, who has been designated to make the final 
disposition in this case.  A transcript of that hearing is 
associated with the claims file.  

In April 2005, the Board remanded this case to the RO for 
additional development.  In a September 2005 rating decision, 
the RO granted service connection for one of the issues on 
appeal, namely for spondylolysis with spondylolisthesis, 
L5 on S1.  Thus, as that issue was resolved, it is no longer 
in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and to ensure that there is a 
complete record upon which to decide the veteran's claim.  

In the Board's April 2005 remand, the Board requested that 
the veteran be afforded a VA examination with regard to his 
sleep apnea.  The examiner was instructed to answer certain 
questions.  Specifically, the examiner was to determine it is 
more likely than not or less likely than not that sleep apnea 
is causally related to the veteran's service-connected 
residuals of a left distal fibula fracture and/or left hip 
disability, and if not (b) whether it is more likely than not 
or less likely than not that the service-connected residuals 
of a left distal fibula fracture and/or left hip disability 
aggravate sleep apnea.  If aggravation is determined to 
exist, the examiner should address: (a) the baseline 
manifestations which are due to the effects of sleep apnea; 
and (b) the increased manifestations, which, in the 
examiner's opinion, are attributable to the service-connected 
left distal fibula fracture residuals and/or left hip 
disability.
 
The requested examination was conducted in June 2005.  The 
examiner stated that sleep apnea was not as least as likely 
as not secondary to the veteran's back disability or previous 
fractured leg.  No rationale was provided.  No opinion was 
provided with regard to aggravation.  In light of the 
foregoing, further medical assessment is necessary in this 
case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  In 
addition, because service connection has since been granted 
for a back disability, the requested questions to be answered 
have been amended.  

The examiner who conducted the June 2005 VA examination 
should be contacted, if possible.  He should be requested to 
provide a rationale for his determination that sleep apnea 
was not as least as likely as not secondary to the veteran's 
back disability or previous fractured leg.  He should also be 
requested to answer whether it is more likely than not or 
less likely than not that the service-connected residuals of 
a left distal fibula fracture and/or left hip disability 
and/or back disability aggravate sleep apnea.  If aggravation 
is determined to exist, the examiner should address: (a) the 
baseline manifestations which are due to the effects of sleep 
apnea; and (b) the increased manifestations, which, in the 
examiner's opinion, are attributable to the service-connected 
left distal fibula fracture residuals and/or left hip 
disability and/or back disability.  The rationale should be 
provided.  

If the same VA examiner is unavailable, the veteran should be 
afforded a new VA examination.  The examiner should be 
requested to answer the following questions: (a) whether it 
is more likely than not or less likely than not that sleep 
apnea is causally related to the veteran's service-connected 
residuals of a left distal fibula fracture and/or left hip 
disability and/or back disability, and if not (b) whether it 
is more likely than not or less likely than not that the 
service-connected residuals of a left distal fibula fracture 
and/or left hip disability and/or back disability aggravate 
sleep apnea.  If aggravation is determined to exist, the 
examiner should address: (a) the baseline manifestations 
which are due to the effects of sleep apnea; and (b) the 
increased manifestations, which, in the examiner's opinion, 
are attributable to the service-connected left distal fibula 
fracture residuals and/or left hip disability and/or back 
disability.  The rationale for all opinions offered should be 
provided.  

The Board also notes from a preliminary review of the claims 
file that the RO (via the AMC) issued the veteran a 
supplemental statement of the case (SSOC) in September 2005; 
however, the SSOC was returned as undeliverable in November 
2005.  While the veteran's representative has since furnished 
argument in January 2006 in support of the veteran's appeal, 
it does not appear that the veteran himself has had the 
opportunity to provide any statements or additional evidence.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the examiner 
who conducted the June 2005 VA 
examination, if possible.  The claims 
folder must be made available to him, and 
he should be requested to provide 
rationale for his determination that 
sleep apnea was not as least as likely as 
not secondary to the veteran's back 
disability or previous fractured leg.  He 
should also be requested to opine whether 
it is more likely than not or less likely 
than not that the service-connected 
residuals of a left distal fibula 
fracture and/or left hip disability 
and/or back disability (spondylolysis 
with spondylolisthesis, L5 on S1) 
aggravate sleep apnea.  If aggravation is 
determined to exist, the examiner should 
address: (a) the baseline manifestations 
which are due to the effects of sleep 
apnea; and (b) the increased 
manifestations, which, in the examiner's 
opinion, are attributable to the service-
connected left distal fibula fracture 
residuals and/or left hip disability 
and/or back disability (spondylolysis 
with spondylolisthesis, L5 on S1).  The 
rationale for all opinions offered should 
be provided.  

If the same VA examiner is unavailable, 
the veteran should be afforded a new VA 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
requested to answer the following 
questions: (a) whether it is more likely 
than not or less likely than not that 
sleep apnea is causally related to the 
veteran's service-connected residuals of 
a left distal fibula fracture and/or left 
hip disability and/or back disability 
(spondylolysis with spondylolisthesis, 
L5 on S1), and if not (b) whether it is 
more likely than not or less likely than 
not that the service-connected residuals 
of a left distal fibula fracture and/or 
left hip disability and/or back 
disability (spondylolysis with 
spondylolisthesis, L5 on S1) aggravate 
sleep apnea.  If aggravation is 
determined to exist, the examiner should 
address: (a) the baseline manifestations 
which are due to the effects of sleep 
apnea; and (b) the increased 
manifestations, which, in the examiner's 
opinion, are attributable to the service-
connected left distal fibula fracture 
residuals and/or left hip disability 
and/or back disability.  The rationale 
for all opinions offered should be 
provided.

2.  The RO should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

